Gaynor, J.:
Section 6 of chapter 482 of the Laws of 1903 (constituting part of the charter of the city of Mount Vernon), which limits the time for the commencement of “all proceedings”.to vacate or reduce assessments to one year, has no application to this case. This is not such a proceeding. The assessment in question has been adjudged void and vacated in a suit brought for that purpose, and the peremptory writ of mandamus applied for and denied is only to compel the proper officials to do the formal act of vacating on the books. ' "
The order should be reversed and the application granted.
Hirschberg, P. J., Woodward, Rich and Miller, JJ., concurred.
. Order reversed, with ten dollars costs and disbursements, and motion for writ of mandamus granted, with costs.